El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Mediante un recurso de revisión, comparece ante nos la Contralora del Estado Libre Asociado de Puerto Rico, Hon. Ileana M. Colón Carlo, y nos solicita la revocación de una sentencia del entonces Tribunal Superior, Sala de San Juan (Hon. Arnaldo López Rodríguez, Juez), que decretó irrazonable e ilegal un sub poena emitido por su Oficina contra el Banco Santander para que le entregara una copia de las cuentas bancarias de una corporación privada y de su accionista principal. La referida empresa estaba siendo investigada por el uso de fondos públicos para la construc-ción de una obra gubernamental, que debía realizar en vir-tud de un contrato otorgado con la Compañía de Fomento Recreativo. El tribunal a quo concluyó que tanto los accio-nistas como la corporación tenían una expectativa razona-ble de intimidad sobre los documentos en poder del banco, y que era necesario una orden judicial previa para que el sub poena fuera válido.
Aunque reconocemos que existe una expectativa de in-timidad sobre la información que las instituciones banca-rías poseen sobre sus clientes y que, por lo tanto, los de-mandantes en el caso de autos gozaban de acción legitimada para cuestionar la validez de la citación formal; revocamos el dictamen recurrido por entender que según las circunstancias específicas de este caso, el subpoena emitido por la Contralora fue razonable.
t-H
A finales de 1991, como parte de una auditoría de la Compañía de Fomento Recreativo que realizaba la Oficina del Contralor, se inició la investigación de un contrato que dicha Compañía suscribió con RDT Construction Corp. (en *429adelante RDT) para construir el “Pabellón de la Paz” en el Parque Luis Muñoz Rivera, en San Juan. Con estos propó-sitos, la Contralora expidió varias citaciones formales al Banco Santander para la producción de cierta evidencia documental (sub poena duces tecum) sobre las cuentas ban-carias tanto de RDT como de su presidente y único accio-nista, el Sr. Rubén Tresgallo. También se solicitaron las cuentas de Rutsa Construction Corporation, otra empresa controlada por Tresgallo y su hijo, Henry Tresgallo, quie-nes no han comparecido en este caso. Ni los Tresgallo ni RDT ni Rutsa Construction Corporation fueron notificados por la Contralora del requerimiento de documentos.
En particular, se requirió la entrega de copias de los estados bancarios, depósitos y cheques de RDT, de Rubén Tresgallo, de Henry Tresgallo y de Rutsa Construction Corporation para el período desde el 1ro de enero de 1988 hasta el 31 de diciembre de 1992. El Banco Santander cumplió con el requerimiento, sin objeción, y entregó los documentos solicitados por la Oficina del Contralor. El Banco no notificó a los depositantes sobre el sub poena re-cibido ni de la entrega de los documentos.
Posteriormente, como parte del procedimiento investi-gativo, Rubén Tresgallo fue citado a una audiencia en la Oficina del Contralor para darle una oportunidad de repli-car los hallazgos de la investigación.(1) Enterados de la in-vestigación, RDT y Rubén Tresgallo solicitaron del Tribunal de Primera Instancia, Sala Superior de San Juan, que mediante una orden de entredicho provisional se impidiera el uso de los documentos obtenidos del Banco Santander por controvertir su derecho constitucional contra registros y allanamientos irrazonables. En su petición sostuvieron que la Contralora carecía de autoridad en ley para realizar este tipo de registro de sus cuentas bancarias sin su con-*430sentimiento y sin mediar una orden judicial, según lo re-suelto en H.M.C.A. (P.R.), Inc., etc. v. Contralor, 133 D.P.R. 945 (1993). El foro de instancia denegó la petición y ordenó que se emplazara a la Oficina del Contralor para continuar el trámite del caso por la vía ordinaria.
Por su parte, la Contralora solicitó que se dictara una sentencia sumaria contra los demandantes. Alegó que te-nía la facultad para investigar a los demandantes y que éstos carecían de expectativa razonable de intimidad sobre los documentos en posesión del Banco Santander. Los de-mandantes, por su parte, se opusieron a la solicitud de sentencia sumaria y argumentaron que poseían una expec-tativa razonable de intimidad sobre los documentos en cuestión.
Oportunamente, el ilustrado Tribunal Superior con-cluyó que el peticionario tenía una expectativa de intimi-dad sobre las cuentas y los expedientes bancarios, y que la Contralora estaba obligada por la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico “a obtener una orden para el registro de los récords bancarios de los demandantes”. Sentencia de 30 de noviembre de 1993, pág. 13. Dicho foro también explicó que en su comparecencia la Contralora no demostró que “el ob-tener una orden ex-parte, H.M.C.A., supra, de un tribunal hubiera operado en detrimento de la intervención que realizó”. Íd.
Por ende, el tribunal a quo dictó sentencia en la que decretó como irrazonable e ilegal el registro de las cuentas bancarias y ordenó la devolución de los documentos. Ade-más, prohibió que dichos documentos fueran utilizados como parte de la auditoría practicada a la Compañía de Fomento Recreativo. Inconforme con dicho dictamen, recu-rre ante nos la Contralora y argumenta que los demandan-tes carecen de expectativa razonable de intimidad sobre los documentos bancarios en cuestión y que, por lo tanto, no se efectuó un “registro” que active la protección constitu-*431cional. Además, expone que al momento de llevarse a cabo la investigación no se había decidido el caso de H.M.C.A. (P.R.), Inc., etc. v. Contralor, supra, y las citaciones fueron emitidas de acuerdo con la normativa vigente.
Por otro lado, señala que la decisión del Tribunal Superior impone unos requisitos adicionales a los establecidos en H.M.C.A. (P.R.), Inc., etc. v. Contralor, supra, que limi-tan el poder investigativo del Contralor. Sostiene que la norma establecida en H.M.C.A. “protege adecuadamente los intereses en conflicto en este tipo de investigaciones, puesto que la información contenida en esos r[é]cords ban-carios no es más importante, ni más sensitiva, que la que ordinariamente se encuentra en la documentación que puede obtener la recurrente mediante el sistema de órde-nes judiciales ex-parte establecido en HMCA”. Recurso de revisión, pág. 19. Por último, solicita que si se concluye que existe una expectativa razonable de intimidad sobre las cuentas bancarias, no se deben imponer requisitos adicio-nales a los establecidos en H.M.C.A., supra.
hH I — (
En Puerto Rico, el Contralor es un funcionario de rango constitucional con amplias facultades investigativas para fiscalizar “todos los ingresos, cuentas y desembolsos del Estado, de sus agencias e instrumentalidades y de los municipios, para determinar si se han hecho de acuerdo con la ley”. Art. III, Sec. 22, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 347. “Su misión consiste en realizar una intervención a posteriori (post audit) de las cuentas, ingresos y desembolsos del gobierno para determinar su legalidad.” (Énfasis suplido.) 4 Diario de Sesiones de la Convención Constituyente 2588 (1951). Estas facultades están constitucionalmente circunscritas a investigar e informar sobre la legalidad del gasto de fondos públicos en *432que ha incurrido cualquier entidad del Estado o sus agentes.
En H.M.C.A. (P.R.), Inc., etc. v. Contralor, supra, resolvimos que el poder investigativo del Contralor se ex-tiende sobre las entidades privadas que contratan obras o servicios con el Estado. Dicho funcionario posee autoridad constitucional para ejercer su poder investigativo sobre personas privadas si ello es necesario para poder cumplir con su función de investigar y fiscalizar la legalidad de los desembolsos de fondos y de propiedades públicas que sean efectuados por las agencias o instrumentalidades del Estado. Ello implica que, en el curso de una investigación, el Contralor podrá requerir la información pertinente y razonable de entidades privadas para esclarecer si los desembolsos fueron efectuados de acuerdo con la ley y con los reglamentos aplicables. H.M.C.A., supra.
Esta facultad investigativa tiene particular vigencia en esta época en que el Estado con frecuencia contrata con entidades privadas para que éstas presten servicios, que antes proveía directamente el Gobierno. Ante esta reali-dad, el mandato constitucional exige que estas empresas o personas privadas, que reciben desembolsos de fondos gu-bernamentales, no queden al margen del ámbito fiscaliza-dor del Contralor. Por ello, al investigar la legalidad de los desembolsos gubernamentales a personas privadas para la realización de obras o de servicios públicos, el Contralor cumple con su encomienda constitucional.
Como parte de su función investigativa, el Contralor tiene poder para emitir citaciones formales o sub poenas para la comparecencia de testigos y para requerir la producción de documentos. La propia Constitución en su Art. III, Sec. 22, supra, pág. 348, establece la base legal del poder de sub poena del Contralor al disponer que:
En el desempeño de sus deberes el Contralor estará autori-zado para tomar juramentos y declaraciones y para obligar, *433bajo apercibimiento de desacato, a la comparecencia de testigos y a la producción de libros, cartas, documentos, papeles, expe-dientes, y todos los demás objetos que sean necesarios para un completo conocimiento del asunto bajo investigación.
Sin embargo, hemos aclarado que este poder investigativo del Contralor, aunque amplio, “no queda al margen de los postulados constitucionales que informan nuestro ordenamiento”. H.M.C.A. (P.R.), Inc., etc. v. Contralor, supra, pág. 969. En nuestro ordenamiento constitucional, la razonabilidad de un requerimiento de documentos emitido por el Contralor mediante sub poena (sub poena duces tecum) depende de que la investigación que se lleve a cabo esté dentro de la autoridad conferida por la ley; que el requerimiento no sea demasiado indefinido, y que la información solicitada sea razonablemente pertinente al asunto específico bajo investigación. H.M.C.A., supra.
Por supuesto, la jurisprudencia ha establecido distincio-nes entre los métodos investigativos para efectos de deter-minar la razonabilidad de la intervención. De ese modo, se han aplicado distintos criterios dependiendo, por ejemplo, si se trata de allanamiento de hogares o negocios; de ins-pecciones administrativas de establecimientos comercia-les, o si la investigación está limitada a la entrega de documentos. Véanse: E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197 (1984); H.M.C.A. (P.R.), Inc., etc. v. Contralor, supra.
El caso de autos se trata exclusivamente de un requeri-miento de documentos que emitió la Contralora, en virtud de su poder de sub poena. En este aspecto, el caso de autos es distinguible de H.M.C.A. (P.R.), Inc., etc. v. Contralor, supra, en el cual el método investigativo impugnado fue esencialmente un registro y allanamiento de las oficinas de una corporación. En aquel caso, la Contralora ordenaba en la citación formal que se le permitiera el acceso a las ofici-nas de la corporación investigada para allí inspeccionar y reproducir “cualquier” documento relacionado que sus au-*434ditores “ ‘estim[ara]n pertinentes para un completo conoci-miento del asunto bajo investigación’ H.M.C.A. (P.R.), Inc., etc. v. Contralor, supra, pág. 954. Mediante dicha or-den, la Contralora pretendía entrar a las oficinas de H.M.C.A. para registrar los expedientes y seleccionar aquellos pertinentes a la investigación realizada. Por su naturaleza, esa investigación era un registro de un estable-cimiento que requería una orden judicial previa.
En el caso de autos, el sub poena de la Oficina del Con-tralor requería la producción de unos documentos banca-rios particulares. La controversia medular se circunscribe a determinar si el sub poena emitido por la Contralora contra el Banco Santander para que entregara copias sobre ciertas cuentas de RDT y cuentas personales del accionista principal de dicha empresa, violó la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. Para ello, debemos resolver si el requeri-miento de los documentos relacionados a las cuentas de los demandantes recurridos constituyó una intervención irra-zonable dentro del ámbito de intimidad protegido por nues-tra Constitución.
En el caso particular de la corporación demandante, RDT, reconocemos que le cobija la protección del Art. II, Sec. 10 de nuestra Constitución, supra. En E.L.A. v. Coca Cola Bott. Co., supra, expresamente reconocimos que la normativa consagrada en el Art. II, Sec. 10 de la Constitución de Puerto Rico, supra, se extiende también a corporaciones privadas: “Las corporaciones están protegidas por las disposiciones de la Cuarta Enmienda.” Hale v. Henkel, 201 U.S. 43 (1906); Silverthorne Lumber Co. v. United States, 251 U.S. 385 (1920); Go-Barth Co. v. United States, 282 U.S. 344 (1931). No obstante, tanto en Puerto Rico como en Estados Unidos se ha reconocido que el ámbito de la intimidad, protegido por dicha disposición constitucional, es mayor en las personas naturales que en las *435corporaciones. Véanse: E.L.A. v. Coca Cola. Bott. Co., supra; United States v. Morton Salt Co., 338 U.S. 632 (1950).
Para resolver la controversia planteada debemos pri-mero examinar una cuestión de umbral: si las personas poseen un derecho de intimidad sobre la información que sobre su vida privada, sus transacciones y sus negocios tengan las instituciones bancarias. Además, debemos de-terminar si las corporaciones pueden reclamar este derecho. De lo anterior depende si los demandantes poseen legitimación activa para impugnar el requerimiento de do-cumentos (subpoena duces tecum) que en el caso de autos emitiera la Contralora al Banco Santander.
La controversia en este caso se examina a continuación exclusivamente al amparo del Art. II, Sec. 10 de la Constitución de Puerto Rico, supra. Por ende, las referencias a casos y artículos estadounidenses en el curso de esta opi-nión se hacen únicamente para fines comparativos, o cuando se trata de referencia a las decisiones del Tribunal Supremo de Estados Unidos para describir el contenido mínimo de nuestra protección constitucional.
rH l-H hH
La Cuarta Enmienda a la Constitución de Estados Unidos protege a los ciudadanos contra registros, allanamientos e incautaciones irrazonables. Dicha disposición establece el alcance mínimo de la protección homologa contenida en el Art. II, Sec. 10 de la Constitución de Puerto Rico, supra. Para determinar si una investigación constituye un registro según la Cuarta Enmienda, dos (2) enfoques han prevalecido en la jurisprudencia norteamericana a través del tiempo: el criterio de “posesión o propiedad” y el de “expectativa razonable de intimidad”. Nota, Government Access to Bank Records, 83 Yale L.J. 1439 (1974).
Previo a 1967, el criterio aplicable era el de “posesión o propiedad”. Alderman v. United States, 394 U.S. 165, *436176-177 (1969); Jones v. United States, 362 U.S. 257 (1960); Mancusi v. DeForte, 392 U.S. 364 (1968). Al amparo de esta norma, la persona que alegaba una violación de su derecho según la Cuarta Enmienda debía demostrar que tenía un derecho propietario o la posesión efectiva sobre la cosa o el lugar registrado.
Sin embargo, a partir de la decisión del Tribunal Supremo federal en Katz v. United States, 389 U.S. 347 (1967), dicho Foro varió el enfoque hasta entonces predominante. Recalcó allí el Tribunal que la garantía constitucional provista por la Enmienda Cuarta tenía el propósito de proteger a las personas y no a los lugares, por lo que restó importancia a la antigua doctrina que exigía la entrada ilegal al lugar que habría de ser registrado. La norma formulada por primera vez en dicho caso, y la que se convirtió en el criterio rector en casos subsiguientes, fue expuesta con elocuencia por el Juez Asociado Harlan en su opinión concurrente:
... My understanding of the rule that has emerged from prior decisions is that there is a twofold requirement, first that a person have exhibited an actual (subjective) expectation of privacy and, second, that the expectation be one that society is prepared to recognize as “reasonable”. Katz v. United States, supra, pág. 361.
Es decir que, para determinar si la actuación del Estado constituye un registro a los efectos de la Cuarta Enmienda, es necesario determinar si la persona afectada alberga una expectativa de intimidad sobre el lugar o artículo que habrá de ser registrado y si tal expectativa es razonable a la luz de los criterios prevalecientes en la sociedad. Smith v. Maryland, 442 U.S. 735, 740 (1979); California v. Ciraolo, 476 U.S. 207, 211 (1986). Véase, además, E.L. Chiesa, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. I, pág. 345.
La determinación de la razonabilidad de la expectativa, *437según decisiones posteriores de dicho Tribunal, consiste en dictaminar si la intrusión gubernamental viola un valor personal reconocido socialmente y protegido por la Cuarta Enmienda. Oliver v. United States, 466 U.S. 170, 181-183 (1984); California v. Ciraolo, supra, pág. 211.
En United States v. Miller, 425 U.S. 435 (1976), el Tribunal Supremo federal pareció dar marcha atrás a la doctrina prevaleciente sobre “expectativa razonable de intimidad” sobre los documentos bancarios de los depositantes.(2) Sin embargo, esta decisión federal ha sido muy criticada por la literatura erudita por ser totalmente incompatible con los criterios formulados en Katz v. United States, supra, y con los propósitos de la Cuarta Enmienda. En su conocido tratado sobre la Cuarta Enmienda, el profesor La Fave señala lo siguiente:
The result reached in Miller is dead wrong, and the Court’s woefully inadequate reasoning does great violence to the theory of Fourth Amendment protection which the Court had developed in Katz. A bank depositor’s informational control over his financial transactions “deserves Fourth Amendment protection surely as much as occupancy of telephone booths.” Especially “[i]n light of the massive recordkeeping of personal financial transactions, unrestricted government access to bank records poses a severe threat to civil liberties and privacy.” But Miller holds that this access is not at all restricted by the Fourth Amendment, and thus it is unquestionably true that this case has “a substantial adverse impact upon values the Fourth Amendment seeks to preserve.”
Miller by resorting to a “propietary interest” interpretation which seemingly had been abandoned in Katz, fails to give protection to information which surely deserves to be characterized as private. (Escolios omitidos.) W.R. La Fave, Search and *438Seizure, A Treatise on the Fourth Amendment, 2da ed., Minnesota, Ed. West Publishing Co., Sec. 2.7(c), págs. 511-512.
La doctrina imperante en Estados Unidos sostiene que, desde su origen, la Cuarta Enmienda tenía el propósito de proteger el derecho de intimidad en el sentido del control sobre la información privada. Aunque cuando se redactó la Constitución ese control se lograba manteniendo las cosas en sus hogares o bajo su posesión inmediata, con los años y los cambios tecnológicos esa información ahora se guarda en otros lugares, incluso en los archivos de las institucio-nes bancarias.
Las instituciones bancarias tradicionalmente han considerado que los datos sobre las transacciones de cheques de los depositantes son confidenciales y los clientes tienen una expectativa legítima de que no se divulgará dicha información a terceros sin su consentimiento. Esta práctica responde no sólo a las costumbres bancarias, sino también a las obligaciones impuestas por la legislación federal, que requiere que los bancos conserven por varios años la información sobre las cuentas de sus clientes. Nota, supra, pág. 1464. Véanse, además: W.J. Brennan, State Constitutions and the Protection of Individual Rights, 90 Harv. L. Rev. 489 (1977); J.R. Mangan, Reasonable Expectations of Privacy in Bank Records: A Reappraisal of United States v. Miller and Bank Depositor Privacy Rights, 72 J.Crim. L. & Criminology 243 (1981).
Conscientes de las críticas a los fundamentos de United States v. Miller, supra, y de los derechos concedidos por la legislación del Congreso en respuesta a esa decisión,(3) muchos Tribunales Supremos estatales han recha-*439zado su doctrina y han resuelto que, bajo sus respectivas constituciones, un cliente de un banco tiene un derecho a la intimidad sobre los documentos bancarios y posee legiti-mación activa para impugnar un requerimiento guber-namental. Estos Tribunales han decidido que, según la doctrina de Katz v. United States, supra, la Cuarta En-mienda protege a las personas y no a los lugares, y que los depositantes tienen una expectativa legítima de intimidad sobre el historial de sus transacciones:
We believe that it is reasonable for our citizens to expect that their bank records will be protected from disclosure because in the course of bank dealings, a depositor reveals many aspects of her personal affairs, opinion, habit and associations which provide a current biography of her activities. Such a biography should not be subject to an unreasonable seizure by the State government. ... Since it is virtually impossible to participate in the economic life of contemporary society without maintaining an account with a bank, opening a bank account is not entirely volitional and should not be seen as conduct which constitutes a waiver of an expectation of privacy. (Enfasis suplido.) People v. Jackson, 452 N.E.2d 85, 89 (1983). Véanse, también: Burrows v. Superior Court of San Bernandino County, 529 P.2d 590 (Cal. 1974); State v. Thompson, 810 P.2d 415 (Utah 1991); Com. v. Hipp, 551 A.2d 1086 (1988); Com. v. DeJohn, 403 A.2d 1283 (1979); Charnes v. DiGiacomo, 612 P.2d 1117 (Colo. 1980); Winfield v. Div. of Pari-Mutuel Wagering, 477 So. 2d 544 (1985).
Considerando la naturaleza de los intereses involucra-dos, la postura de las decisiones estatales citadas es per-fectamente compatible con la protección ofrecida por nues-tra Constitución. Las personas someten a los bancos información personal con un propósito limitado y, de ordi-nario, esperan que ésta sea examinada únicamente por los *440oficiales de la institución para verificar la procedencia fi-nanciera de la transacción. En la gran mayoría de los casos es imposible hacer una transacción financiera sin antes so-meter la información requerida por la institución.
Como las decisiones del Tribunal Supremo federal sólo establecen el contenido niínimo de la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, supra, entendemos que nuestro ordenamiento ofrece una mayor protección que la ofrecida por la Constitución federal.
En Pueblo v. Lebrón, 108 D.P.R. 324, 331 (1979), al apli-car nuestra protección constitucional contra registros y allanamientos, acogimos el criterio de "expectativa razona-ble de intimidad” expuesto en Katz v. United States, supra. Incluso, al comparar lo allí resuelto con las protecciones brindadas por nuestro ordenamiento, señalamos:
... Katz representa más un refinamiento que una sustitución de la antigua doctrina, así como un recordatorio de los valores centrales que interesa proteger la garantía contra los registros y allanamientos irrazonables: la intimidad del ser humano y su dignidad innata. En este sentido el reconocimiento expreso en la Constitución del Estado Libre Asociado de estos dos valores, Art. III, Secs. 1 y 8, amplía sensiblemente el radio del equiva-lente de la Enmienda Cuarta en nuestra Constitución. (Enfasis suplido.)
En decisiones posteriores hemos reiterado la aplicación del estándar así adoptado de “expectativa razonable de intimidad” ante unas controversias sobre los registros y allanamientos. Pueblo v. Meléndez Rodríguez, 136 D.P.R. 587 (1994); Pueblo en interés menor N.R.O., 136 D.P.R. 949 (1994). Al refinar dicho concepto, explicamos que “[l]a razonabilidad dependerá del balance entre el interés público y el derecho del ciudadano a su seguridad personal, libre de interferencias arbitrarias por parte del Estado”. (Énfasis suprimido.) Pueblo en interés menor N.R.O., supra, pág. 964. Dicha determinación dependerá de lo que es aceptable para la sociedad. Es decir, para lie-*441gar a ella debemos tomar en consideración nuestra estruc-tura social, los patrones presentes de interacción y los va-lores y costumbres vigentes. Véanse: LaFave, op. cit, Vol. I, pág. 512; A. Amsterdam, Perspectives on the Fourth Amendment, 58 Minn. L. Rev. 349 (1974).
Además, cuando en Puerto Rico una parte sostiene que tiene una expectativa razonable de intimidad, su reclamo está amparado en que nuestra Constitución “goza de una vitalidad independiente de la Constitución de los Estados Unidos”, y en el área del derecho a la intimidad nuestra Carta de Derechos es de “factura más ancha” que su homologa federal. Véanse: E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436, 440 (1975); López Vives v. Policía de Puerto Rico, 118 D.P.R. 219, 227 (1987). En conclusión, la Sec. 10 del Art. II, supra, es una instancia clara en la que el contenido de nuestra protección es más amplio que el de la Constitución federal.
IV
En el Puerto Rico de hoy, es prácticamente una necesi-dad recurrir a las instituciones bancarias para participar adecuadamente en la vida económica. Las personas recu-rren con regularidad a los bancos para tomar dinero pres-tado; depositar e invertir los ahorros derivados de su tra-bajo; solicitar crédito para comprar sus hogares, y realizar múltiples transacciones financieras. Para efectuar estas actividades, las distintas entidades financieras requieren y reciben información que revela los patrones y estilos de vida de cada uno de sus clientes, así como su situación económica. Mediante dicha información, se puede determi-nar la ocupación de la persona investigada, los lugares que frecuenta, los bienes que adquiere, a qué partido o grupo político contribuye, los periódicos y las revistas que lee con frecuencia, la iglesia a la cual hace donativos, las asocia-ciones a las cuales pertenece, las tiendas y los estableci-*442mientos donde compra, los médicos que visita y otra infor-mación de naturaleza íntima. A modo de ejemplo, véase California Bankers Assn. v. Shultz, 416 U.S. 21, 79 (1974), opinión disidente del Juez Douglas.
Aunque en el caso de las corporaciones, la naturaleza de la expectativa de intimidad es menor que la que tienen las personas, no por ello están desprovistas de toda protección contra intervenciones irrazonables y arbitrarias por parte del Estado. Las corporaciones, al igual que los individuos, suministran a los bancos una gran cantidad de datos bajo la premisa de que serán utilizados únicamente para propósitos bancarios u otros fines legítimos. A través de las cuentas bancarias de una corporación se puede obtener información confidencial sobre sus finanzas y su salud financiera, los salarios y beneficios marginales que ofrece a su personal, los asesores que utiliza y los gastos ordinarios y extraordinarios en que incurre. Las corporaciones no renuncian a su expectativa de intimidad sobre todas sus operaciones empresariales y sus prácticas internas por el mero hecho de utilizar los servicios de una institución bancaria.
El criterio decisivo para determinar si se trata de una información protegida constitucionalmente es la expectativa razonable de intimidad de los depositantes. Este principio aplica igualmente cuando la relación entre el banco y sus clientes es de otra naturaleza. Tesorero de P.R. v. Banco etc., y Manrique, Int., 46 D.P.R. 308 (1934); Rodríguez v. Corte, 42 D.P.R. 766 (1931). Los bancos y las instituciones financieras tienen el deber de salvaguardar la intimidad de sus depositantes so pena de incurrir en responsabilidad civil.(4) No olvidemos que a tenor con nuestra jurisprudencia, la protección constitucional al derecho a la intimidad opera ex propio vigore entre ciudadanos *443particulares. Colón v. Romero Barceló, 112 D.P.R. 573 (1982); Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35, 64 (1986). Ala luz de la práctica bancaria en nuestra jurisdic-ción, y de la protección que nuestra constitución provee a los ciudadanos contra intervenciones irrazonables del Es-tado, ni las empresas ni los individuos tienen por qué pre-sumir que al proveer información a los bancos están renun-ciando a su expectativa de intimidad sobre ella. Véase Burrows v. Superior Court of San Bernandino County, supra. A esta misma conclusión llega el profesor Chiesa en su conocido tratado sobre derecho penal procesal, cuando indica que “[ciertamente hay una expectativa razonable a que la compañía de teléfonos y el banco mantengan confi-dencial los récords correspondientes a las llamadas telefó-nicas y las transacciones bancarias”. (Enfasis suplido.) Chiesa, op. cit, pág. 496.
Por todo lo anterior, resolvemos que tanto RDT como el Sr. Rubén Tresgallo, tenían una “expectativa razonable de intimidad” sobre la información de sus cuentas bancarias en control del Banco Santander, que fuera solicitada por la Contralor. Ellos tenían legitimación activa para impugnar la validez del sub poena duces tecum emitido por la Contralora.
V
Tomando en consideración la normativa antes expuesta, debemos examinar la razonabilidad del requerimiento de documentos impugnado por los demandantes. En el caso de autos, la Contralora llevaba a cabo una investigación de carácter administrativo con relación al contrato de cons-trucción de obra que los demandantes otorgaron con la Compañía de Fomento Recreativo. Como parte de esta in-vestigación, la Contralora tenía autoridad para emitir un sub poena duces tecum contra las personas investigadas para que se produjeran los documentos requeridos.
*444Como hemos señalado anteriormente, el Contralor tiene la facultad constitucional “para obligar, bajo apercibi-miento de desacato, a la comparecencia de testigos y a la producción de libros, cartas, documentos, papeles, expe-dientes, y todos los demás objetos que sean necesarios para un completo conocimiento del asunto bajo investigación”. Art. III, Sec. 22, Const. E.L.A., supra, pág. 348.
Por virtud de esta facultad investigativa, al emitir un sub poena para que la persona investigada produzca ciertos documentos, el Contralor no necesita una orden judicial previa. Sin embargo, para hacer valer esta facultad de emitir un sub poena duces tecum, la Ley Núm. 9 de 24 de julio de 1952 (2 L.P.R.A. sec. 71 et seq.) autoriza al Contralor a recurrir a los tribunales para que se encuentre incursa en desacato a cualquier persona citada que se niegue a comparecer o a someter los documentos requeridos. 3 L.P.R.A. sec. 79.
En este caso, la Contralora emitió un sub poena duces tecum contra el Banco Santander para que produjera una copia de los documentos en su poder, que estuvieran rela-cionados con la investigación que sobre RDT y el señor Tresgallo se llevaba a cabo. Esto se llevó a cabo sin notifi-car a estas personas investigadas. A la luz de la normativa expuesta, concurrimos con el ilustrado foro de instancia en que Tresgallo y RDT tienen una expectativa razonable de intimidad sobre la información de sus cuentas bancarias que tiene el Banco Santander y, por ende, tienen legitima-ción activa para impugnar la validez del sub poena duces tecum emitido en este caso.
Según se desprende de los autos, aunque los demandan-tés no se enteraron del sub poena hasta que la Contralora los citó a una vista, aún en esa etapa tenían el derecho a cuestionar la validez de la citación en un procedimiento judicial. Como ellos no habían sido notificados del sub poena hasta esa etapa avanzada de la investigación, ante tal impugnación, el foro de instancia debió examinar la *445razonabilidad del requerimiento a base de la autoridad conferida a la Oficina del Contralor, el alcance de la orden y la pertinencia de los documentos requeridos. H.M.C.A. (P.R.), Inc., etc. v. Contralor, supra.
En su comparecencia ante nos, la Contralora ha ex-puesto los hechos concretos que motivaron su intervención, la autoridad constitucional y legal según la cual la llevó a cabo, los objetivos del sub poena duces tecum y la pertinen-cia de la información que buscaba. A la luz de la evidencia presentada por la Contralora, y considerando que su re-querimiento se llevó a cabo bajo el palio de nuestra juris-prudencia en ese momento, concluimos que el sub poena fue razonable.
Somos conscientes de que la Oficina del Contralor es un organismo del Estado creado en la Constitución con rasgos y poderes muy particulares que la distinguen de otras agencias administrativas. No obstante, en ocasiones los hallazgos de los informes preparados por la Oficina del Contralor pueden ser utilizados para iniciar acciones criminales. Por tal razón, es imperioso que en el futuro sus métodos investigativos cumplan estrictamente todas las salvaguardas que surjan a la luz de las normas constitucionales aquí establecidas. Esto significa que cuando la Oficina del Contralor emita un sub poena duces tecum contra un banco para que entregue información y documentos en su posesión relacionados con una investigación y sobre los cuales exista una expectativa de intimidad, la persona afectada deberá ser notificada expeditamente de tal requerimiento.
Por los fundamentos que anteceden, se revoca el dicta-men recurrido. Se dictará la sentencia correspondiente.
El Juez Asociado Señor Negrón García emitió una opi-nión concurrente. El Juez Asociado Señor Corrada Del Río no intervino.

 La Oficina del Contralor citó a Rubén Tresgallo para que compareciera a su oficina y declarara con relación a la investigación. En dicha comparecencia el señor Tresgallo, luego de prestar una declaración jurada según solicitado por la Contra-lora, rehusó firmarla.


 Ante un reclamo de que cierta investigación de cuentas bancarias realizada por el Internal Revenue Service mediante una citación supuestamente defectuosa violentaba los derechos del acusado bajo la Cuarta Enmienda, el Tribunal Supremo federal determinó que los depositantes en cuentas bancarias no tienen una expecta-tiva razonable de intimidad sobre los documentos bancarios que reflejan sus transacciones. Véase United States v. Miller, 425 U.S. 435 (1976).


 Después de la decisión United States v. Miller, supra, el Congreso de Estados Unidos aprobó la ley conocida como Right to Financial Privacy Act, 12 U.S.C. secs. 3401-3422 (Supl. III y IV 1979-1980). Este estatuto otorga a los individuos muchas de las protecciones denegadas en Miller y establece que la sociedad reconoce que existe una expectativa razonable de intimidad sobre los documentos bancarios contra investigaciones por parte del Gobierno federal. Dicha ley, según enmendada los *439establece procedimientos específicos que deben seguir las agencias federales para obtener información. Véase J.R. Mangan, Reasonable Expectations of Privacy in Bank Records: A Reappraisal of United States v. Miller and Bank Depositors Privacy Rights, 72 J.Crim. L. & Criminology 243 (1981).
Posteriormente, el Congreso aprobó la reforma contributiva de 1976 que le concede a los contribuyentes protección adicional contra registros administrativos. Pub.L. No. 94-455, Sec. 1205, 91 Stat. 1702 (1976). Ambos estatutos amplían sustan-cialmente la expectativa de intimidad que tienen los clientes de los bancos tanto en Estados Unidos como en Puerto Rico, contra investigaciones del Gobierno federal.


 Véanse, a modo de ejemplo: Peterson v. Idaho First National Bank, 367 P.2d 284 (Idaho 1961); Sparks v. Union Trust Company of Shelby, 124 S.E.2d 365 (1962).